           CASE 0:21-cv-00413-PAM-HB Doc. 27 Filed 02/12/21 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MINNESOTA


                                          :
Lamplighter Village Apartments LLLP, 1023 :
Grand Avenue LLC, 1708 and 1712 Grand :
Avenue LLC, 1947 Grand Avenue LLC, 231 :
Dayton Avenue LLC, 707 and 711 Grand :
Avenue LLC, Alton-SHN, LLC, Alton-NFLP, :
LLC, and Alton-HRG, LLC, Highland Ridge, :
LLLP, Lucas Goring, Madison LLC, :
Minnehaha Avenue Apartments, LLC, Oaks :
Union Depot LLC, Oxford Apartments LLC, :
Plaza, LLLP, Rockwood Place, LP, :
Wellington-NFLP, LLC, Wellington-PFP, :
LLC, Wellington-SHN, LLC, Woodstone :
Limited Partnership, and Yea Thao,        :
                                          :
                    Plaintiffs,           :
                                            Civil Action No.: 21-cv-413 PAM/HB
                                          :
v.                                        :
                                          :
                                            PLAINTIFF’S MOTION FOR
CITY OF ST. PAUL,                         :
                                            PRELIMINARY INJUNCTION
                                          :
                    Defendant.            :
                                          :
                                          :
                                          :
                                          :
                                          :
                                          :
                                          :
                                          :
                                          :
                                          :
                                          :
                                          :
                                          :
                                          :
                                          :




LEGAL\50949152\1
           CASE 0:21-cv-00413-PAM-HB Doc. 27 Filed 02/12/21 Page 2 of 3




        Plaintiffs hereby move the Court pursuant to Rule 65(a) of the Federal Rules of Civil

Procedure, for an order granting a preliminary injunction set forth in the proposed

preliminary injunction order served herewith.

        Plaintiffs challenge the validity of St. Paul Ordinance 20-14 (the “Ordinance”) as

passed by Defendant as it effects an unconstitutional taking of Plaintiffs’ property and

interferes with Plaintiffs’ fundamental property rights without substantive due process.

        Plaintiffs submit that they meet the standards for a preliminary injunction, i.e., they

has probable success on the merits, they will be irreparably harmed, others will not be

substantially harmed by the granting of a preliminary injunction, the public interest will be

served by a preliminary injunction and there is no adequate remedy at law.

        Because a preliminary injunction presents no monetary risks to Defendant, Plaintiffs

requests either no bond, or that bond be set at $1. Fed. R. Civ. P. 65(c).

        Pursuant to Local Rule 7.1(a)(1)(A), Plaintiffs were unable to meet and confer prior

to filing this motion, but will meet and confer with the opposing counsel as soon as they

appear. At that time, Plaintiffs will supplement this motion with a meet-and-confer

statement.

        Said motion is based upon the Memorandum of Law, the Complaint, Declarations

of Mark Jacobson, Lisa Moe, Chue Kue, Lucas Goring, Leanna Stefaniak, and all of the

files, records and proceedings herein.




                                               2
LEGAL\50949152\1
           CASE 0:21-cv-00413-PAM-HB Doc. 27 Filed 02/12/21 Page 3 of 3




                                      COZEN O’CONNOR


                                      /s/ Mark Jacobson
                                      Mark Jacobson (#0188943)
                                      E-mail: mjacobson@cozen.com
                                      Steven Katkov (#0202769)
                                      E-mail: skatkov@cozen.com
                                      Cassandra M. Jacobsen (#0400120)
                                      E-mail: cjacobsen@cozen.com
                                      33 South Sixth Street, Suite 3800
                                      Minneapolis, MN 55402
                                      Telephone: 612.260.9000

                                      Calli Padilla (PA #312102)
                                      (pro hac vice admission pending)
                                      E-mail: cpadilla@cozen.com
                                      1650 Market Street, Suite 2800
                                      Philadelphia, PA 19103
                                      Telephone: 215-665-2000

                                      Attorneys for Plaintiffs
Dated: February 12, 2021




                                         3
LEGAL\50949152\1
